DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/18/2022 has been entered.  Claims 1, 4, 9 and 12 have been amended; claims 5-8 and 13-16 have been canceled; and no new claims have been added.  Claims 1-4 and 9-12 remain.  The rejection of claims 2 and 10 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to claims 1 and 9. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Raymond A. DiPerna (Attorney Reg. No. 44063) on 03/18/2022 with follow up email on 03/22/2022. 
The application has been amended as follows:
1. 	(Currently Amended) A method for access control, comprising:
responsive to that a terminal device satisfies a condition of radio resource control connection reestablishment to a primary cell during performing an ongoing access procedure to a target primary secondary cell, terminating, by the terminal device, the ongoing access procedure to the target primary secondary cell; and

responsive to that the terminal device satisfies a first trigger condition during performing a radio resource control connection reestablishment procedure to the primary cell, performing, by the terminal device, no access procedure to the target primary secondary cell that is to be performed, the first trigger condition being used to trigger the terminal device to access the target primary secondary cell.

2. 	(Original) The method of claim 1, wherein the terminal device further performs at least one of: 
terminating or suspending evaluation of whether the terminal device satisfies the first trigger condition; 
releasing configuration information of the target primary secondary cell; or releasing configuration of the first trigger condition.

	3.	(Original) The method of claim 1, wherein the condition of radio resource control connection reestablishment comprises: 
	a radio link failure occurs to a radio link between the terminal device and a source primary cell.

(Previously Presented) The method of claim 1, further comprising: 
initiating, by the terminal device, the radio resource control connection reestablishment procedure to establish a radio resource control connection with a target primary cell.

	5. - 8. 	(Canceled)

9. 	(Currently Amended) A terminal device, comprising:

a memory for storing a computer program executable on the processor, 
wherein the processor is configured to: 
responsive to that the terminal device satisfies a condition of radio resource control connection reestablishment to a primary cell during performing an ongoing access procedure to a target primary secondary cell, terminate the ongoing access procedure to the target primary secondary cell, and 

responsive to that the terminal device satisfies a first trigger condition during performing a radio resource control connection reestablishment procedure to the primary cell, perform no access procedure to the target primary secondary cell that is to be performed, the first trigger condition being used to trigger the terminal device to access the target primary secondary cell.

10. (Original) The terminal device of claim 9, wherein the processor is further configured to perform at least one of: 
terminating or suspending evaluation of whether the terminal device satisfies the first trigger condition; 
releasing configuration information of the target primary secondary cell; or releasing configuration of the first trigger condition.

11. (Original) The terminal device of claim 9, wherein the condition of radio resource control connection reestablishment comprises: 
a radio link failure occurs to a radio link between the terminal device and a source primary cell.


initiate the radio resource control connection reestablishment procedure to establish a radio resource control connection with a target primary cell..

	13. -16. (Canceled) 

Allowable Subject Matter
Claims 1-4 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method for controller when a user equipment is allowed to perform an access procedure to a primary secondary cell.  
Applicant’s independent claim 1 recites, a method for access control as defined in the specification (FIG. 7 step 701, paragraphs [0076] – [0078], [0084] and [0090] of Applicant’s published application) including “responsive to that a terminal device satisfies a condition of radio resource control connection reestablishment to a primary cell during performing an ongoing access procedure to a target primary secondary cell, terminating, by the terminal device, the ongoing access procedure to the target primary secondary cell; and responsive to that the terminal device satisfies a first trigger condition during performing a radio resource control connection reestablishment procedure to the primary cell, performing, by the terminal device, no access procedure to the target primary secondary cell that is to be performed, the first trigger condition being used to trigger the terminal device to access the target primary secondary cell.”  In other words, not allowing a terminal device to continue an access procedure to a target primary secondary cell when the terminal device satisfies a condition to reestablish an RRC connection to a primary cell and not allowing the terminal device, when triggered, to perform an access procedure to a target primary secondary cell while the terminal device is 
Independent claim 9, containing similar limitations, is allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 1-4 and 9-12 (renumbered as claims 1-8) are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO2016019493 A1 (Lin et al.) – discloses that a base station configures a user equipment (UE) to perform radio link monitoring (RLM) on the PCell. The UE measures the signal quality of the PCell in the RLM, and the UE determines whether the PCell has a radio link failure (RLF) according to the signal quality measurement result of the RLM. Upon determining that RLF has occurred in the PCell, the UE initiates a radio connection re-establishment procedure in which the UE releases all SCells, performs cell selection, and requests connection reestablishment to the selected cell. The release of all SCells removes all configurations associated with the SCell; and
WO2018182231 A1 (Kim et al.) – discloses a method and a device for performing master cell group (MCG) recovery in dual connectivity in a wireless communication system that includes detecting a radio link failure on a master node, suspending all secondary cells of the secondary node during an RRC connection re-establishment procedure, and transmitting an indicator indicating the suspension of secondary cells of the secondary node without releasing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413